Reynolds, J. (dissenting).
I vote to reverse that part of the order appealed from which denied the State’s motion to file a counterclaim and ¡grant the motion.
Greenblott, J. P., Cooke and Kane, JJ., concur with Main, J.; Reynolds, J., dissents and votes to reverse in an opinion.
Determination of appeal withheld and case remitted to the Court of Claims for further proceedings not inconsistent with the decision herein. Upon, the making of new or additional findings by the Trial Judge, and the record thereof in this-court, the ease will be restored to the calendar.